DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-15, there is no cited art that discloses, a sample and hold circuit comprising a current to be sampled, an input node, a reference voltage node, a reference voltage, a capacitor, a sampling node, a switch, a controlled current source, a current mirror and an output node connected and operative in the sample and hold phases as recited in claim 1 and further including “a transistor arrangement coupled between the sampling node and the reference voltage node, the transistor arrangement comprising a control MOSFET coupled in series with a cascade structure, the cascade structure comprising one or more cascaded cells coupled in a series connected chain, wherein said control MOSFET is coupled to one of said plurality of connections of the current mirror circuit and each of said cascaded cells are coupled to one of said plurality of connections of the current mirror circuit, each of the one or more cascaded cells comprising at least a pair of MOSFETs arranged to provide a voltage difference between a first cell terminal and a second cell terminal of the cascaded cell, the voltage difference comprising a difference between a gate-source voltage of a first of the pair and a gate-source voltage of a second of the pair wherein said first cell terminal and said second cell terminal provide at least connections to either an adjacent cascaded cell in said series connected chain or, for one of the cascaded cells at an end of the series connected chain, to the control MOSFET”.
No cited art discloses such a control MOSFET and cascade cells connected to the current mirror as claimed and wherein the cascade cells include a pair of MOSFETS providing the difference between the gate and sources of two transistors of the pair transistors and connected as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849